Case 1:20-cv-00361-NONE-JLT Document 1-5 Filed 03/09/20 Page 1 of 3




EXHIBIT "D"
                                                                                                                                                               CIVI-010
ATTORNEY OR PARTY WITHOUT ATTORNEY (Name, State Bar number, end eddress):                                                     FOR COURT USE ONLY
               Case 1:20-cv-00361-NONE-JLT Document 1-5 Filed 03/09/20 Page 2 of 3
~Glassev I Smith
  Sharon E. Glassev, SBN: 226481
 9685 Via Excelencia, Suite 108                                      ELECTRONICALLY FILED
  San Diego, CA 92126                                                      1/31/2020 2:43 PM
        TELEPHONE NO.:     (858) 207-6127            faxno,: (858) 263-0218                                        Kern County Superior Court
 ATTORNEY FOR (Name):      Plaintiffs, Angela P. Spegal and Knstopher G .Hail
                                                                                                                  By Rebecca Saldivar, Deputy
SUPERIOR COURT OF CALIFORNIA. COUNTY OF Kcafn
    STREET ADDRESS: 1415 Truxtufi Avcnuc
    MAILING ADDRESS; 1415 Truxtun Avenuc
   CITY AND ZIP CODE: Bakersficld, CA 93301
       branch NAME; Metro Division

  CASE NAME:
 Angela P. Spegal, Kristopher G. Hail v. CJM Automotive Group, Inc.
                                                                                                              CASE NUMBER:
      CIVIL CASE COVER SHEET                                Complex Case Designation
                                                                                                         BCV-20-100311
     I Unlimited             L ] Limited                                          ] Joinder
                                                      I     I Counter
       (Amount                    (Amount                                                               JUDGE;
       demanded                   demanded is        Filed with first appearance by defendant
       exceeds $25,000)              _________________
                                  $25,000 or less)         (Cal. Rules of Court, rule 3.402)             DEPT;

                                     Items 1-6 below must be completed (see instructions on page 2).
1. Check one box below for the case type that best describes this case:
   Auto Tort                                        Contract                                  Provisionally Complex Civil Litigation
   I___ I Auto (22)                                  Zl     Breach  of contractAvarranty (06)                of Court, rules 3.400-3.403)
   I     I Uninsured motorist (46)                       I  Rule 3.740  collections (09)      I     I Antitnjst/Trade   regulation (03)
   Other Pt/PD/WO (Personal Injury/Property         _J      Other collections (09)            LJ      Construction    defect (10)
   Damage/Wrongful Death) Tort                        - J Insurance coverage (18)             I     I Mass  tort (40)
   I     I Asbestos (04)                                 I Other contract (37)                I     I Securities litigation (28)
   I     I Product liability (24)                   ^eal Property                             I     I Environmental/Toxic tort (30)
   I     I Medical malpractice (45)                      I Eminent domain/inverse             I    I Insurance coverage claims arising from the
   I     I Other Pi/PDAVD (23)                      ___ condemnation (14)                              above listed provisionally complex case
                                                    _J Wrongful eviction (33)                          types (41)
     Non-PI/PD/WO (Other) Tort
                                                         I Other real property (26)            Enforcement      of Judgment
   I_J Business tort/unfair business practice (07)
   I    I Civil rights (08)                         Jnlawful Detainer                          I   I   Enforcement    of judgment (20)
      L_^ Defamation (13)                                     1 Commercial (31)                        Miscellaneous Civil Complaint
      □ Fraud (16)                                            I Residential (32)                       CZI RICO (27)
   I      I Intellectual property (19)                        I Drugs (38)                          I   I Other complaint (not specified above) (42)
   I      I Professional negligence (25)                  Judijsial Review                          Miscellaneous Civil Petition
   I     I Other non-PI/PDAVD tort (35)                       I Asset forfeiture (05)               I    I Partnership and corporate governance (21)
    Employment                                               ~l Petition re: arbitration award (11) I    I Other petition (not specified above) (43)
   I I Wrongful termination (36)                            I Writ of mandate (02)
   I I Other employment (15)_____________                      Other judicial review (39)
2. This case                is      ✓ I is not  complex under rule 3.400 of the California Rules of Court. If the case is complex, mark the
     factors requiring exceptional judicial management:
     a.           Large number of separately represented parties            d. I    I Large number of witnesses
     b.[          Extensive motion practice raising difficult or novel      e. [ZZl Coordination with related actions pending in one or more courts
                  issues that will be time-consuming to resolve                       in other counties, states, or countries, or in a federal court
     c.           Substantial amount of documentary evidence                f. I    I Substantial postjudgment judicial supervision

3. Remedies sought (check all that apply): a.I ✓ I monetary                 b. I   I nonmonetary; declaratory or injunctive relief                  c.         punitive
4. Number of causes of action (specify): 2
5. This case I      I is  I   I is not a class action suit.
6. If there are any known related cases, file and serve a notice of related case. (You may use form CM-015.)
Date: January 31, 2020
Sharon E. Glassey, Esq.
                                   (TYPE OR PRINT NAME)
                                                                                      ►               (SIGNATURE OF PARTY OR ATTORNEY FOR PARTY)
                                                                         NOTICE
  •   Plaintiff must file this cover sheet with the first paper filed in the action or proceeding (except small claims cases or cases filed
      under the Probate Code, Family Code, or Welfare and Institutions Code). (Cal. Rules of Court, rule 3.220.) Failure to file may result
      in sanctions.
  •   File this cover sheet in addition to any cover sheet required by local court rule.
  •   If this case is complex under rule 3.400 et seq. of the California Rules of Court, you must serve a copy of this cover sheet on all
      other parties to the action or proceeding.
  •   Unless this is a collections case under rule 3.740 or a complex case, this cover sheet will be used for statistical purposes onl^^. ^ ^
                                                                                                                  Cal. Rules ot Court, rules 2.30.3.220,3.400-3.403,3.740:
Form Adopted for Mandatory Use                             CIVIL CASE COVER SHEET                                         Cal. Standards of Judicial Administration, std. 3.10
  Judicial Councit of California                                                                                                                       www.eourtlnfo.ca.gov
   CM-010(Rev. Juty1,20071
                                                                                                                                       CM-010
                    Case 1:20-cv-00361-NONE-JLT
                               INSTRUCTIONS ON HOWDocument 1-5 THE
                                                  TO COMPLETE   Filed 03/09/20
                                                                    COVER SHEETPage 3 of 3
To Plaintiffs and Others Filing First Papers. If you are filing a first paper (for example, a complaint) in a civil case, you must
complete and file, along with your first paper, the Civil Case Cover Sheet contained on page 1. This information will be used to compile
statistics about the types and numbers of cases filed. You must complete items 1 through 6 on the sheet. In item 1, you must check
one box for the case type that best describes the case. If the case fits both a general and a more specific type of case listed in item 1,
check the more specific one. If the case has multiple causes of action, check the box that best indicates the primary cause of action.
To assist you in completing the sheet, examples of the cases that belong under each case type in item 1 are provided below. A cover
sheet must be filed only with your initial paper. Failure to file a cover sheet with the first paper filed in a civil case may subject a party,
its counsel, or both to sanctions under rules 2.30 and 3.220 of the California Rules of Court.
To Parties In Rule 3.740 Collections Cases. A "collections case" under rule 3.740 is defined as an action for recovery of money
owed in a sum stated to be certain that is not more than $25,000, exclusive of interest and attorne/s fees, arising from a transaction in
which property, services, or money was acquired on credit. A collections case does not include an action seeking the following: (1) tort
damages. (2) punitive damages. (3) recovery of real property. (4) recovery of personal property, or (5) a prejudgment writ of
attachment. The identification of a case as a rule 3.740 collections case on this form means that it will be exempt from the general
time-for-service requirements and case management rules, unless a defendant files a responsive pleading. A rule 3.740 collections
case will be subject to the requirements for service and obtaining a judgment in rule 3.740.
To Parties In Complex Cases. In complex cases only, parties must also use the Civil Case Cover Sheet to designate whether the
case is complex. If a plaintiff believes the case is complex under rule 3.400 of the California Rules of Court, this must be indicated by
completing the appropriate boxes in items 1 and 2. If a plaintiff designates a case as complex, the cover sheet must be served with the
complaint on all parties to the action. A defendant may file and serve no later than the time of its first appearance a joinder in the
plaintiffs designation, a counter-designation that the case is not complex, or, if the plaintiff has made no designation, a designation that
the case is complex.                                       CASE TYPES AND EXAMPLES
                                                 Contract                                           Provisionally Complex Civil Litigation (Cal.
Auto Tort
      Auto (22)-Personal Injury/Property             Breach   of Contract/Warranty      (06)        Rules of Court Rules 3.400-3.403)
                                                          Breach of Rental/Lease                          Antitrust/Trade Regulation (03)
           Damage/Wrongful Death                                                                          Construction Defect (10)
      Uninsured Motorist (46) {if the                          Contract   (not  unlawful  detainer
                                                                   or wrongful    eviction)               Claims Involving Mass Tort (40)
           case involves an uninsured                                                                     Securities Litigation (28)
           motorist claim subject to                      Contract/Warranty      Breach-Seller
                                                               Plaintiff (not fraud or negligence)        Environmentai/Toxic Tort (30)
           arbitration, check this item                                                                   insurance Coverage Ciaims
           instead of Auto)                               Negligent   Breach    of Contract/
                                                               Warranty                                        (arising from pmvisionally complex
 Other PI/PD/WD (Personal Injury/                                                                              case type listed above) (41)
 Property Oamage/Wrongful Death)                          Other  Breach    of Contract/Warranty
                                                     Collections  (e.g.,  money    owed,  open        Enforcement of Judgment
 Tort                                                                                                     Enforcement of Judgment (20)
      Asbestos (04)                                       book accounts) (09)
                                                          Collection  Case-Seller     Plaintiff                Abstract of Judgment (Out of
           Asbestos Property Damage                                                                                 County)
           Asbestos Personal Injury/                      Other  Promissory     Nole/Collections
                                                               Case                                            Confession of Judgment (non-
                 Wrongful Death                      Insurance Coverage (not provisionally                          domestic relations)
      Product Liability (not asbestos or                  comp/ex) (18)                                        Sister State Judgment
           toxic/environmental) (24)                                                                           Administrative Agency Award
      Medical Malpractice (45)                            Auto Subrogation
                                                          Other Coverage                                           (not unpaid taxes)
           Medical Malpractice-                                                                                Petition/Certification of Entry of
                  Physicians & Surgeons              Other   Contract   (37)
                                                                                                                   Judgment on Unpaid Taxes
           Other Professional Health Care                 Contractual Fraud                                    Other   Enforcement of Judgment
                  Malpractice                             Other Contract Dispute                                    Case
      Other PI/PD/WD (23)                         Real Property
                                                     Eminent Domain/inverse                           Miscellaneous Civil Complaint
            Premises Liability (e.g., slip                                                                RICO (27)
                 and fall)                                Condemnation       (14)
                                                     Wrongful Eviction (33)                               Other Complaint (not specified
            Intentional Bodily Injury/PD/WD                                                                    above) (42)
                  (e.g., assault, vandalism)         Other Real Property (e.g., quiet title) (26)              Declaratory Relief Only
            Intentional Infliction of                     Writ of Possession of Real Property                  Injunctive Relief Only (non-
                  Emotional Distress                      Mortgage Foreclosure                                       harassment)
            Negligent Infliction of                       Quiet Title                                           Mechanics Lien
                  Emotional Distress                      Other Real Property (not eminent                     Other Commercial Complaint
            Other PI/PD/WD                                domain, landlordAenant, or                                 Case (non-tort/non-complex)
 Non-Pi/PD/WD (Other) Tort                                foreclosure)                                          Other Civil Complaint
      Business Tort/Unfair Business               Unlawful Detainer                                                 (non-tort/non-complex)
          Practice (07)                               Commercial (31)                                  Miscellaneous Civil Petition
      Civil Rights (e.g., discrimination,             Residential (32)                                     Partnership and Corporate
           false arrest) (not civil                   Drugs (38) (if the case involves illegal                  Governance (21)
            harassment) (08)                              drugs, check this item; otherwise,               Other Petition (not specified
      Defamation (e.g., slander, libel)                   report as Commercial or Residential)                  above) (43)
             (13)                                 Judicial Review                                               Civil Harassment
       Fraud (16)                                     Asset Forfeiture (05)                                     Workplace Violence
       Intellectual Property (19)                     Petition Re: Arbitration Award (11)                       Elder/Dependent Adult
       Professional Negligence (25)                   Writ of Mandate (02)                                           Abuse
           Legal Malpractice                              Writ-Administrative Mandamus                          Election Contest
           Other Professional Malpractice                 Writ-Mandamus on Limited Court                        Petition for Name Change
                (not medical or legal)                         Case Matter                                      Petition for Relief From Late
        Other Non-PI/PD/WD Tort (35)                      Writ-Other Limited Court Case                              Claim
  Employment                                                   Review                                           Other Civil Petition
       Wrongful Termination (36)                      Other Judicial Review (39)
       Other Employment (15)                               Review of Health Officer Order
                                                           Notice of Appeal-Labor
                                                              Commissioner Appeals
                                                                                                                                         Paso 2 of 2
 CM^10[Rev. July 1,2007}
                                                      CIVIL CASE COVER SHEET
